Citation Nr: 1100813	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  09-08 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran, whose death occurred in May 2008, served on active 
duty from March 1966 to December 1969.  The appellant in this 
matter is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in September 2008 by the 
VARO in Huntington, West Virginia, denying the appellant's claims 
for service connection for the cause of the Veteran's death and 
accrued benefits.  

Pursuant to her request, the appellant was afforded a hearing 
before the Board, sitting at the RO, in July 2009.  A transcript 
of that proceeding is of record.  At that hearing, the appellant 
submitted additional documentary evidence along with a written 
waiver for initial RO review of that evidence and any additional 
evidence submitted within 30 days of the hearing.  No additional 
evidence was received by the Board within the 30-day period 
allotted.  

The issue of entitlement to service connection for the cause of 
the Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

By her statement received by the Board in July 2009, the 
appellant withdrew from appellate consideration the issue of her 
entitlement to accrued benefits.  




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the 
issue of the appellant's entitlement to accrued benefits have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

Here, the appellant, by means of her oral statement on the record 
at the time of her Board hearing in July 2009, later reduced to 
writing, indicated that she was withdrawing from appellate 
consideration the issue of her entitlement to accrued benefits.  
Hence, there remain no allegations of errors of fact or law for 
appellate consideration as to that matter, and as the Board does 
not have jurisdiction to review the appeal relating thereto, it 
must be dismissed.


ORDER

The appeal involving the issue of the appellant's entitlement to 
accrued benefits is dismissed.


REMAND

The Veteran died on May [redacted], 2008, at the age of 61 years as an 
inpatient at Raleigh General Hospital in Beckley, West Virginia.  
The death certificate indicates that the immediate cause of death 
was coronary artery disease, due to or as a consequence of 
chronic renal disease and chronic obstructive pulmonary disease.  
No autopsy was performed.  Service connection was not established 
for any disability of the Veteran during his lifetime.  

The appellant at her July 2009 hearing offered several 
allegations and evidence as to various matters which require 
additional development.  In particular, the appellant alleged 
that the Veteran was in combat while serving aboard U.S. Navy 
ships stationed in the waters contiguous to Vietnam or the 
littoral zones thereof; that the Veteran should be presumed to 
have been exposed to toxic herbicides based on his service in 
Vietnam; that his inservice herbicide exposure led to the onset 
of diabetes mellitus which caused or aggravated those entities 
directly responsible for his death, or alternatively, that 
diabetes mellitus was in fact a cause of his death; and that the 
Veteran was exposed in service to asbestos aboard Navy ships 
which in turn caused or aggravated his fatal lung disease.  

Notice, too, is taken that the appellant testified that the 
Veteran during his lifetime had told her about his service aboard 
a hospital ship, the USS Repose, while he was serving on that 
ship when stationed off Vietnam, and she has submitted internet 
data as to the role of the USS Repose in tending to the combat 
injuries sustained by service persons on active duty in Vietnam.  
She also testified that that, following her marriage to the 
Veteran in 1971, he had shown her photographic slides depicting 
him on a beach during periods of rest and relaxation while in 
military service.  She was unsure, however, whether those slides 
reflected landmarks indicating his presence in a foreign county, 
such as Vietnam, but she noted a willingness to locate those 
slides and again review them or make prints for submission to VA.  
She further indicated that the Veteran's brother and sister in 
Michigan may have letters written by the Veteran in service or 
souvenirs denoting the Veteran's land service in Vietnam in the 
1960s, and that the Veteran had been treated by a Dr. Porterfield 
in Beckley, West Virginia, for lung problems, records from whom 
had not previously been requested.  While it is noted that the 
record of the July 2009 hearing remained open for a period of 30 
days to permit the appellant to submit clarifying data, no 
further communication from her is shown by the record, but in 
light of the testimony offered, further efforts to locate any 
pertinent evidence are found to be in order.  

The record otherwise reflects that VA has not formally determined 
to date whether the Veteran engaged in combat with the enemy, 
such as might warrant application of 38 U.S.C.A. § 1154 in this 
claim for dependency and indemnity compensation.  There is also 
no indication that the RO has to date considered the question of 
whether the Veteran was exposed to asbestos in service or the 
effects of any such exposure.  As well, records pertaining to the 
Veteran's terminal hospitalization at Raleigh General Hospital in 
Beckley, West Virginia, are absent from the claims folder and 
efforts to obtain same are needed.  

In addition, it appears that VA has not fully or substantially 
complied with its duty to notify the appellant of the information 
and evidence needed to substantiate her claim.  In particular, 
notice under the holding in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), is lacking.  In Hupp, the U.S. Court of Appeals for 
Veterans Claims held that, when adjudicating a claim for 
dependency and indemnity compensation, VA must perform a 
different analysis depending upon whether a veteran was service 
connected for a disability during his or her lifetime.  That 
Court concluded that, in general, section 5103(a) notice for a 
dependency and indemnity compensation case must include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a claim for service connection for the cause of the 
veteran's death based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a claim based on a condition not yet 
service connected.  The Board acknowledges that none of the 
notices provided to the appellant were sufficiently detailed as 
to comply with the requirements of Hupp, and remand is necessary 
to furnish the required notice.

On the basis of the foregoing, further development is indicated 
and remand is required to permit the AMC to undertake the needed 
development actions.  Accordingly, this portion of the appeal is 
REMANDED for the following actions:

1.  Ensure compliance with the VA's duties 
to notify and assist the appellant, to 
include specifically the preparation and 
mailing of a Hupp compliance letter to her.  

In addition, request that the appellant 
provide any additional information and 
evidence she has in her possession, 
including letters written by the Veteran in 
service to his brother and sister in 
Michigan, souvenirs held by them or her, or 
photographs or slides, indicating that the 
Veteran set foot on Vietnamese soil while 
in military service.  

2.  After obtaining authorization, obtain 
all pertinent treatment records from Dr. 
Porterfield in Beckley, West Virginia, and 
those pertaining to the terminal 
hospitalization of the Veteran in May 2008 
at Raleigh General Hospital in Beckley, 
West Virginia, for inclusion in the VA 
claims folder.  

3.  Ascertain from contact with the 
National Personnel Records Center, the 
service department, or other source whether 
the Veteran was exposed to asbestos in 
service, including but not limited to his 
duty aboard the USS Repose and USS Okinawa, 
and whether he in fact engaged in combat 
with the enemy, followed by entry of a 
written formal determination as to whether 
the Veteran served in combat or served in 
the Republic of Vietnam during his period 
of military service.   

4.  Thereafter, obtain VA medical opinions 
in order to ascertain the causes of the 
Veteran's death and the relationship of 
those entities to the Veteran's period of 
military service or any other entity, such 
as diabetes mellitus, that may be deemed to 
be of service origin.  Request that the VA 
medical professional review the claims file 
and note in his or her report whether in 
fact the claims folder was provided and 
reviewed.  All pertinent final diagnoses 
should then be set forth, to include 
whether the Veteran's diabetes mellitus was 
in fact a direct or contributory cause of 
his death.  

The VA examiner is asked to offer a medical 
opinion as to the following:

(a)  What were the direct and contributory 
causes of the Veteran's death?  What role, 
if any, was played by the Veteran's 
diabetes mellitus?

(b)  Is it at least as likely as not (50 
percent or greater probability) that any 
cause of the Veteran's death originated 
during his period of military service from 
March 1966 to December 1969 or is otherwise 
attributable to any inservice event, to 
include asbestos exposure?

(c)  Is it at least as likely as not (50 
percent or greater probability) that 
cardiovascular-renal disease, 
arteriosclerosis, diabetes mellitus, or 
nephritis was present during the one-year 
period immediately after the Veteran's 
service discharge in December 1969 and, if 
so, to what degree?

(d)  Is it at least as likely as not (50 
percent or greater probability) that any 
disease entity that originated in service 
either caused or aggravated any of the 
disease entities which encompassed the 
direct and contributory causes of the 
Veteran's death?

The VA medical professional is advised that 
the term as likely as not does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The VA clinician is further advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

The VA medical professional is also asked 
to provide in the written report a 
rationale used in formulating his or her 
opinions and if any requested opinion 
cannot be provided without resort to 
speculation that fact and the reasons why 
that is the case should be fully set forth 
within the medical professional's report.

5.  Lastly, readjudicate the issue of 
entitlement to service connection for the 
cause of the Veteran's death, to include 
consideration of the regulatory change 
effectuated as of August 31, 2010, in which 
ischemic heart disease was added to the 
list of diseases associated with exposure 
to certain herbicide agents, see 75 Fed. 
Reg. 53202 (2010), and if the benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided a supplemental statement of the 
case and a reasonable period in which to 
respond, before the record is returned to 
the Board for further review.

The appellant need take no action until otherwise notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


